DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldsby (2,387,508).
Goldsby discloses a process of conversion of a feedstock, namely straight run naphtha having boiling point from 280 to 400oF (heavy naphtha)claim 8 to a product containing olefins by first isomerizing the naphtha feedstock to an isomerized naphtha having branch-chain hydrocarbons and then catalytic cracking the isomerized naphtha to produce a product containing olefins (col 1, page 1, left column, lines 1-36; page 2, left column, line 66 to page 3, right column, line 6, note specially to page 3, right column, line 3). 
Regarding claim 10, Goldsby discloses the boiling range of the feed naphtha can be low at 140oF (page 2, right column, lines 8-12). Therefore, such a naphtha stream is expected to contain hexane (a C6 hydrocarbon has a boiling point of 154.4oF).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 2, 4, 5, 6, 7, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldsby (2,387,508).
Goldsby discloses a process as discussed above.
Regarding claim 2, Goldsby discloses the isomerization step can be operated at 75 to 400oF (23 to 204oC) and at a sufficient pressure but not specifically from 10 to 40 bars.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the Goldsby process by selecting an appropriate pressure such as 10 to 40 bars to arrive at the applicants’ process except the criticality can be shown by applicants.
Regarding claims 4 and 5, on page 2, left column, lines 6-9, Goldsby discloses gaseous hydrocarbons from the isomerized effluent can be separated out via stream 11claim 4 from separator 10claim5. 
Although Goldsby does not disclose what gaseous hydrocarbons are, namely methane, ethane, and hydrogen, stream 11 are expected contains these light compounds since it is from an isomerized product made from similar feedstock by similar reaction.
	Regarding claim 6 and 7, Goldsby does not disclose the isomerized naphtha is heated upclaim 6 to a temperature in a range of 500 to 680oC. However, the following catalytic cracking step is operated at a higher temperature 400 to 1000oF (204 to 537oC) than the temperature of the isomerization (page 1, right column, lines 8-44).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Goldsby process by preheating the isomerized product up to the cracking temperature so that it can be ready for the cracking when it contacts the catalyst in the cracking reaction zone.
 	Regarding claim 11, Goldsby does not disclose the naphtha is heated up to a temperature in a range of 80 to 250oC. However, the isomerization step is operated at a temperature of 75 to 400oF (page 1, right column, lines 10-11).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Goldsby process by preheating the isomerization feed up to the isomerization temperature so that it can be ready for the isomerization when it contacts the catalyst in the isomerization reaction zone.

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldsby (2,387,508) in view of Ravishankar et al (10,441,944 B2).
Goldsby discloses a process as discussed above.
	Goldsby does not disclose using a catalyst as recited in claim 3 and hydrogen is added to the isomerization feed prior to the isomerization step. However, Ravishankar disclose isomerization of a hydrocarbon feedstock such as straight run naphtha in the presence of a zeolite catalyst and hydrogen (the abstract; col. 5, line 58 to col. 6, line 4; col. 8, lines 25-61).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Goldsby process by using a zeolite catalyst for isomerization step with hydrogen to arrive at the applicants’ claimed process since the catalyst compositions with certain weight concentrations of metal can yield maximum conversion without loss of metal and show high isomerizing activity (see examples).

Claims 12-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldsby (2,387,508) in view of Froment et al (6,548,725).
Goldsby discloses a process as discussed above.
Goldsby does not disclose the cracking is operated in the presence of a catalyst in a reactor under conditions of temperature, pressure, space time, and catalyst oil ration as recited in claim 12-17, 19 and 20. However, Froment discloses cracking a naphtha feedstock in the presence of catalyst such as ZSM-5 in various types of reactors such as fixed bed with feed preheating and fluid bed reactor at a temperature of from 400 to 650oC and under a pressure of 1 to 2 atm to produce olefins (the abstract; col. 2, line 13 to col. 4, line 41 and see examples).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the Goldsby process by using the step of cracking disclosed by Froment to crack the isomerized naphtha of the Goldsby process since Froment discloses the process provides relatively higher yields over the commercially important rang of naphtha conversion, while providing about the same or lower yields of aromatics and methane over the range (see the abstract).
Of course, it would obvious to select appropriate space velocity when using a fixed bed as called for in claim 13 and appropriate ratio of catalyst to oil as called for in claim 14 when using a fluidized bed reactor for the cracking step to arrive at the applicants’ claimed process except the criticality can be shown by applicants.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THUAN D DANG/Primary Examiner, Art Unit 1772